DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on March 22, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the inventions are classified in different classes/subclasses.  Furthermore, different searches and/or considerations would be required for each group.  
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 19-27 are withdrawn from further consideration.   Claims 1-11 are examined below
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2014/0225173) in view of Oh et al. (U.S. Patent Application Publication 2014/0375979) and Lee et al. (U.S. Patent Application Publication 2016/0049429).
Regarding claims 1-3, 6, 8, 11, Kim et al. disclose (Figs.) an image sensor, comprising: a first photo gate (PG1) and a second photo gate (PG2), each photo gate of the first photo gate and the second photo gate extending substantially in parallel in a first direction, the first photo .
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Oh et al., Lee et al., further in view of Barbier et al. (U.S. Patent Application Publication 2016/0005785).
Regarding claim 4, Kim et al. in view of Oh et al. and Lee et al. disclose the claimed invention as set forth above.  Kim et al., Oh et al. and Lee et al. do not disclose a p-type impurity on the overflow gate.  Barbier et al. teach (Fig. 2) a p-type impurity (12 p-) on an overflow gate (G5).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an impurity in the apparatus of Kim et al. in view of Oh et al., Lee et al. and Barbier et al. to conventionally form the photoelectric conversion element as taught, known and predictable.
Regarding claim 5, Kim et al. in view of Oh et al., Lee et al. and Barbier et al. disclose the claimed invention as set forth above.  Kim et al., Oh et al., Lee et al. and Barbier et al. do not disclose a N-type impurity.  However, forming photoelectric conversion layers with switched pn or np junctions are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the opposite polarity in the apparatus of Kim et al. in view of Oh et al., Lee et al. and Barbier et al. to obtain a desired detection device or sensitivity as known and predictable.
Allowable Subject Matter
Claims 7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878